Case 1:19-cv-01600-CFC-JLH Document 137 Filed 03/26/21 Page 1 of 7 PageID #: 1203




                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE

THE AMERICAN INSTITUE FOR             )
CHARTERED PROPERTY                    )
CASUALTY UNDERWRITERS                 )
AND THE INSTITUTES, LLC,              )
                                      )
                   Plaintiff,         )
                                      )
            V.                        )     Civil Action No. 19-1600-CFC
                                      )
ADAM POTTER, PBIH, LLC and            )
BUSINESS INSURANCE                    )
HOLDINGS, INC.,                       )
                                      )
                   Defendants.        )


                            MEMORANDUM ORDER

      Pending before me are objections (D.I. 128) filed by Defendant Business

Insurance Holdings, Inc. (BIH) to the Magistrate Judge's February 8, 2021 Report

and Recommendation (D.I. 126). The Magistrate Judge recommended in the

Report and Recommendation that I grant in part and deny in part BIH' s motion to

dismiss the Amended Complaint. D.I. 126 at 23. Specifically, she recommended

that I grant BIH' s motion to dismiss Counts II and III of the Amended Complaint

and deny BIH's motion to dismiss Count I. BIH objects to the Magistrate Judge's

recommendation that I deny BIH' s motion to dismiss Count I.
Case 1:19-cv-01600-CFC-JLH Document 137 Filed 03/26/21 Page 2 of 7 PageID #: 1204




       The Magistrate Judge had the authority to make her recommendation under

28 U.S.C. § 636(b)(l)(B). I review her recommendation de novo. § 636(b)(l); see

also Fed. R. Civ. P. 72(b)(3); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).

       Count I is a contract claim. Plaintiffs allege that BIH and its co-defendants

breached a noncompete provision in an Asset Purchase Agreement (APA). BIH is

a corporation. When it executed the APA in 2018, BIH had another name-C&E

MGMT and Planning, Inc. (C&E). The APA required C&E to change its name

after the APA closed, D.I. 53 at 31, and C&E changed its name to BIH before

Plaintiffs filed this suit.

       The AP A explicitly states that its noncompete restrictions apply to "each

Selling Party." D.I. 53 at 32. Under the express terms of the APA, BIH (i.e.,

C&E) and Defendant Adam Potter, who owned BIH when the AP A was executed,

are each a Selling Party. D.I. 53 at 5, 44, 51. A little over a year after the APA

was executed, Potter sold BIH to its current owner, Beacon Intercontinental Group.

       In its opening brief filed in support of its motion to dismiss, BIH argued that

it "is not a party to the APA" and that "[t]he APA says what it says." D.I. 66 at 1.

In BIH's words: "'Selling Party' is defined to include only 'the Companies, Adam

Potter, and [another entity not relevant to Defendant's motion to dismiss]" and




                                          2
Case 1:19-cv-01600-CFC-JLH Document 137 Filed 03/26/21 Page 3 of 7 PageID #: 1205




 "[n]owhere does the APA define 'Companies' to include successor entities[] or

 'renamed' entities." D.I. 66 at 4 ( emphasis in original).

       In response to this argument, Plaintiffs stated: "The proposition that a party

 cannot obviate its contractual obligations by merely changing its name hardly

needs citation." D.I. 71 at 8. Plaintiffs then gave a list of numerous citations for

Delaware cases that flatly reject what Plaintiffs fairly characterized as BIH's

"remarkable suggestion" that a company can avoid its contractual obligations by

 changing its name. D.I. 71 at 8-9. (Delaware law governs the APA.)

       In its reply brief, BIH (not surprisingly) changed tack. It conceded that

"changing its corporate name did not eliminate its duties under the APA," D.I. 73

 at 1; and it argued that, notwithstanding the fact that the AP A explicitly defines

BIH as a "Selling Party" and explicitly says that the noncompete restriction apply

to "each Selling Party," the "context" of the APA showed that BIH is not subject to

the noncompete provision because BIH is no longer controlled by Potter. In BIH's

words:

              Read in the context of the entire AP A, which contains
              granular detail about the post-transaction activities of
              Potter but few details about post-transaction activities of
              [BIH and two other Potter-controlled companies
              designated as Sellers in the APA], the non-compete
              provisions were written to prevent Potter from competing
              with Plaintiffs in an area of the market where the APA


                                           3
Case 1:19-cv-01600-CFC-JLH Document 137 Filed 03/26/21 Page 4 of 7 PageID #: 1206




              recognized that he still intended to actively participate,
              either directly or through entities that he might control.


 D.I. 73 at 4. According to BIH, the APA "reflects the reality that the competitor

 with which Plaintiffs were concerned was Potter and the various corporate entities

he controlled," D.I. 73 at 1-2, and, "read in that context," the noncompete

provision does not apply to BIH since it is no longer controlled by Potter, D.I. 73 at

 6-7.

        BIH also argued in support of its motion to dismiss that the Amended

Complaint lacked factual allegations from which it could plausibly be inferred

either that BIH violated a noncompete restriction of the AP A or that Plaintiffs

suffered any damages because ofBIH's alleged conduct. D.I. 66 at 13-14.

        In analyzing the merits ofBIH's contention that it is not a party to the APA

the Magistrate Judge did not address Plaintiffs' argument that the express language

of the APA subjected BIH to the APA's noncompete restrictions. Instead, the

Magistrate Judge focused solely on BIH's argument that BIH is not subject to the

noncompete restrictions because it is no longer controlled by Potter. The

Magistrate Judge found that this "argument is a factual dispute that ignores

allegations [of Potter's control] in the amended complaint." D.I. 126 at 11. The

Magistrate Judge also found that the Amended Complaint alleged facts that


                                           4
Case 1:19-cv-01600-CFC-JLH Document 137 Filed 03/26/21 Page 5 of 7 PageID #: 1207




 plausibly imply that BIH breached its contractual obligations and caused Plaintiffs

 damages. D.I. 126 at 11-13. Based on these findings, the Magistrate Judge

 recommended that I deny BIH's motion to dismiss Count I. D.I. 126 at 23.

       BIH makes two objections to the Magistrate Judge's recommendation. It

 argues first that "the Magistrate Judge erred as a matter of law in concluding that

the non-compete and non-solicitation provisions of the AP A applied to BIH after

 its sale to Beacon Intercontinental Group in August, 2019." D.I. 128 at 1-2.

According to BIH, "the plain language of the AP A is sufficient to determine that

th[ e] [noncompete] provisions [of the AP A] did not apply to BIH after August,

2019" and therefore the Magistrate Judge never should have "found that there were

disputed facts with respect to whether the APA applied to BIH." D.I. 128 at 2.

       I agree with BIH that the Magistrate Judge should have considered and

applied the plain language of the AP A. But the plain language of the AP A makes

clear that its noncompete restrictions do apply to BIH. BIH had it right in its

opening brief filed in support of its motion to dismiss: "The AP A says what it

says." D.I. 66 at 1. Indeed, it's hard to see how the APA could be clearer. It

explicitly says that BIH (i.e., C&E) is a "Selling Party" and it explicitly says that

the noncompete restrictions apply to "each Selling Party." Nothing in the APA




                                           5
Case 1:19-cv-01600-CFC-JLH Document 137 Filed 03/26/21 Page 6 of 7 PageID #: 1208




 says or suggests in any way that BIH' s status as a Selling Party is contingent on

 either the makeup of its ownership or its relationship with Potter.

       The clear and unambiguous language of the APA puts an end to the matter.

 Under Delaware law, "[w]hen the contract is clear and unambiguous, [the court]

 will give effect to the plain-meaning of the contract's terms and provisions without

 resort to extrinsic evidence." Sunline Com. Carriers, Inc. v. CITGO Petroleum

 Corp., 206 A.3d 836, 846 (Del. 2019) (internal quotation marks and citation

 omitted). The clear and unambiguous language of the APA provides that BIH is

 subject to the noncompete restrictions of the APA.

       BIH's second objection is that "the Magistrate Judge erred in allowing

 Plaintiffs' contract claim to stand even though the Plaintiffs failed to allege

 damages in anything other than a conclusory fashion." D.I. 128 at 2. I agree,

 however, with the Magistrate Judge's findings that the allegations in the Amended

 Complaint plausibly imply that Plaintiffs have been damaged by BIH' s alleged

 contractual breaches. Plaintiffs allege, for example, that BIH' s conduct has caused

 them to incur legal fees, investigative costs, and losses of revenue, customers, and

 sponsors, and to suffer from confusion in the marketplace. D.I. 48    ~~   147-49.

       NOW THEREFORE, at Wilmington this Twenty-sixth day of March in

 2021, it is HEREBY ORDERED that:

                                            6
Case 1:19-cv-01600-CFC-JLH Document 137 Filed 03/26/21 Page 7 of 7 PageID #: 1209




      1. Bill's objections to the Magistrate Judge's Report and Recommendation

         (D.I. 128) are OVERRULED;

      2. The recommended disposition of the Report and Recommendation (D.I.

         126) is ADOPTED;

      3. Bill's motion to dismiss (D.I. 65) is GRANTED IN PART AND

         DENIED IN PART;

      4. Counts II and III against Bill are DISMISSED without prejudice; and

      5. Should Plaintiffs wish to further amend their complaint against Bill, they

         must do so no later than April 9, 2021.




                                                                             '(




                                        7
